October 11, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
             IN THE INTEREST OF K.M.L.H aka K.M.H., a Minor Child

NO. 14-12-00649-CV

                         ________________________________

        This cause, an appeal from the judgment terminating parental rights signed July 9,
2012, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.

      We further order the mandate be issued immediately.